                                                   1   J. RANDALL ANDADA, SBN 70000
                                                       LYNNE G. STOCKER, SBN 130333
                                                   2   ANDRADA & ASSOCIATES
                                                       PROFESSIONAL CORPORATION
                                                   3   1939 Harrison Street, Suite 612
                                                       Oakland, California 94612
                                                   4   Tel.: (510) 287-4160
                                                       Fax: (510) 287-4161
                                                   5
                                                       Attorneys for Defendant
                                                   6   J. OROZCO

                                                   7

                                                   8                                     UNITED STATES DISTRICT COURT

                                                   9                                     EASTERN DISTRICT OF CALIFORNIA

                                                  10                                             FRESNO DIVISION

                                                  11
ANDRADA & ASSOCIATES




                                                         TARA ELAINE BENDER,                                   Case No.: 1:l8-cv-01168-NONE-BAM
                       PROFESSIONAL CORPORATION




                                                  12

                                                  13                       Plaintiff,                          STIPULATION AND ORDER TO
                                                                                                               EXTEND TIME TO COMPLETE
                                                  14                v.                                         PLAINTIFF’S DEPOSITION AND TO
                                                                                                               CONTINUE PRE-TRIAL DEADLINES
                                                  15     J. OROZCO,                                            AND TRIAL IN LIGHT OF COVID-19
                                                                                                               PANDEMIC
                                                  16                       Defendants.

                                                  17

                                                  18           The parties, by and through their respective attorneys, , and pursuant to Local Rules 143 and

                                                  19   144, stipulate as follows:

                                                  20           RECITALS:

                                                  21           1.        On February 14, 2019, the Court issued its Scheduling Order. ECF No. 19.
                                                  22           2.        On March 2, 2020, the Court held an informal telephone conference off the record to
                                                  23   address the deposition of Plaintiff Tara Elaine Bender, which was cancelled due to unspecified

                                                  24   medical reasons, and the discovery deadlines in this action. Pursuant to the agreement of the parties,

                                                  25   Plaintiff's deposition was rescheduled for March 31, 2020 in Fresno, California. All deadlines in the

                                                  26   Court's Scheduling Order were continued sixty (60) days as follows: Expert Disclosure - June 2,

                                                  27   2020; Supplemental Expert Disclosure - July 21, 2020; Non-Expert Discovery - March 31, 2020;

                                                  28   Expert Discovery - August 25, 2020; and Pretrial Motion Filing Deadline - September 15, 2020. The
                                                                                                           1
                                                       {00118052.DOC/}CDCR 1189                                                          Bender v. CDCR, et al.
                                                       STIPULATION TO EXTEND TIME DUE TO COVIDO-19 PANDEMIC                           1:18-cv-01168-LJO-BAM
                                                   1   Pretrial Conference was continued to 12/17/2020 at 09:00 AM in Courtroom 4 (DAD) before District

                                                   2   Judge Dale A. Drozd and the Jury Trial was continued to 2/9/2021 at 08:30 AM in Courtroom 4

                                                   3   (DAD) before District Judge Dale A. Drozd. ECF No. 30.

                                                   4            3.      The court has issued General Orders addressing the national, regional and local public
                                                   5   health emergency posed by the coronavirus (COVID-19) outbreak. General Order Nos. 610-611.

                                                   6   Since the issuance of the court’s prior orders circumstances related to the outbreak have continued to

                                                   7   quickly evolve, with state and local public agencies instituting further enhanced measures to manage

                                                   8   the spread of the virus and limit the potential for the illness and death it can cause. General Order

                                                   9   No. 612.

                                                  10            4.      On March 16, 2020, in response to COVIF-19, the Health Officer of the County of of
                                                  11   Alameda directed all individuals living in the County to shelter at their place of residence, and
ANDRADA & ASSOCIATES




                                                       directed all businesses to cease non-essential operations in the County, with certain exceptions.
                       PROFESSIONAL CORPORATION




                                                  12

                                                  13   Counsel for defendant reside in Alameda County.

                                                  14            5.      On March 19, 2020, in response to COVID-19, the California State Public Health
                                                  15   Officer and Director of the California Department of Public Health ordered all individuals living in

                                                  16   the State of California to stay home or at their place of residence, except for essential needs as

                                                  17   needed to maintain continuity of operation of the federal critical infrastructure sectors.

                                                  18            6.      In response to the directions of the State and County Health Officers, counsel for the
                                                  19   parties closed their business offices and are working remotely.

                                                  20            7.      On or about March 25, 2020, counsel for the parties agreed, and respectfully request,
                                                  21   an enlargement of time for ninety (90) days of the existing discovery deadlines, the pre-trial

                                                  22   conference and the trial in this matter in light of the COVID-19 pandemic.

                                                  23            IT IS SO STIPULATED.

                                                  24   Dated:        March 29, 2020                                 ANDRADA & ASSOCIATES

                                                  25
                                                                                                                    /s/ Lynne G. Stocker
                                                  26                                                           By
                                                                                                                    LYNNE G. STOCKER
                                                  27                                                                Attorneys for Defendant
                                                                                                                    J. OROZCO
                                                  28
                                                                                                           2
                                                       {00118052.DOC/}CDCR 1189                                                               Bender v. CDCR, et al.
                                                       STIPULATION TO EXTEND TIME DUE TO COVIDO-19 PANDEMIC                                1:18-cv-01168-LJO-BAM
                                                   1   Dated:           March 30, 2020                          LAW OFFICE OF KEVIN G. LITTLE

                                                   2
                                                                                                      By:    /s/ Kevin G. Little
                                                   3                                                         Kevin G. Little
                                                                                                      Attorneys for Plaintiff Tara Bender
                                                   4

                                                   5

                                                   6            I hereby attest that concurrence in the filing of the foregoing document has been obtained
                                                   7   from each of the other Signatories.
                                                   8

                                                   9                                                            /s/ Lynne G. Stocker

                                                  10

                                                  11                                                        oOo
ANDRADA & ASSOCIATES




                                                                                                       ORDER
                       PROFESSIONAL CORPORATION




                                                  12

                                                  13            PURSUANT TO THE STIPULATION OF THE PARTIES, AND GOOD CAUSE

                                                  14   APPEARING, IT IS HEREBY ORDERED:

                                                  15            Plaintiff’s deposition shall be re-noticed for a mutually convenient date on or before June 29,

                                                  16   2020. All deadlines in the Court’s Scheduling Order are continued as follows: Expert Disclosure –

                                                  17   August 31, 2020; Supplemental Expert Disclosure – October 19, 2020; Non-Expert Discovery – June

                                                  18   29, 2020; Expert Discovery – November 23, 2020; and Pretrial Motion Filing Deadline – December

                                                  19   14, 2020. The Pretrial Conference is continued to 3/17/2021 at 09:00 AM in Courtroom 4 (DAD)

                                                  20   before District Judge Dale A. Drozd and the Jury Trial is continued to 5/11/2021 at 08:30 AM in

                                                  21   Courtroom 4 (DAD) before District Judge Dale A. Drozd.

                                                  22

                                                  23   IT IS SO ORDERED.

                                                  24       Dated:      March 30, 2020                              /s/ Barbara   A. McAuliffe            _
                                                  25                                                        UNITED STATES MAGISTRATE JUDGE

                                                  26
                                                  27

                                                  28
                                                                                                            3
                                                       {00118052.DOC/}CDCR 1189                                                           Bender v. CDCR, et al.
                                                       STIPULATION TO EXTEND TIME DUE TO COVIDO-19 PANDEMIC                            1:18-cv-01168-LJO-BAM
